   Case 2:19-cv-00448-MHT-SRW Document 37 Filed 09/13/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LAQUETTA NOBLE and MARKEE           )
LANE,                               )
                                    )
        Plaintiffs,                 )
                                    )       CIVIL ACTION NO.
        v.                          )         2:19cv448-MHT
                                    )              (WO)
A&E CONVEYOR SYSTEMS,               )
INC., a Corporation,                )
                                    )
        Defendant.                  )

                            OPINION AND ORDER

    The allegations of the plaintiffs’ complaint are

insufficient            to         invoke        this          court's

diversity-of-citizenship jurisdiction.              The allegations

must show that the citizenship of each plaintiff is

different from that of each defendant.                See 28 U.S.C.

§ 1332.

    28 U.S.C. § 1332(c) provides that a corporation

shall be deemed a citizen, first, of all States by

which    it   has    been    incorporated   and,    second,    of      the

State where it has its principal place of business.                     To

invoke jurisdiction based on diversity in a case in
   Case 2:19-cv-00448-MHT-SRW Document 37 Filed 09/13/21 Page 2 of 3




which a corporation is a party, it is thus necessary to

allege distinctly and affirmatively all the States by

which    the   corporation    has    been   incorporated      and the

State in which the corporation has its principal place

of business.      American Motorists Ins. Co. v. American

Employers' Ins. Co., 600 F.2d 15, 16 and n.1 (5th Cir.

1979) (per curiam).1       The plaintiffs' complaint fails to

allege    sufficiently       the     citizenship      of    corporate

defendant A&E Conveyor Systems, Inc., because it does

not specify the State(s) in which it is incorporated.2

                                   ***

    It is therefore the ORDER, JUDGMENT, and DECREE of

the court that the plaintiffs have until September 27,



    1. In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.

    2. The court recognizes that the defendant admitted
in its answer that it is a Georgia corporation.     See
Answer (Doc. 20) at 1. Nevertheless, the court wishes
to avoid any future doubts as to the court’s
jurisdiction.
                           2
   Case 2:19-cv-00448-MHT-SRW Document 37 Filed 09/13/21 Page 3 of 3




2021,   to     amend    the    complaint          to    allege    § 1332

jurisdiction     sufficiently,        see        28    U.S.C.    § 1653;

otherwise,     this    cause    shall       be    dismissed      without

prejudice.

    DONE, this the 13th day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  3
